COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


ONDEO DEGREMONT, INC. AND
 AMERICAN & FOREIGN INSURANCE
 COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 1261-04-2                                           PER CURIAM
                                                                    OCTOBER 26, 2004
DANIEL S. ROMAN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lisa Frisina Clement; Penn, Stuart & Eskridge, on briefs), for
                 appellants.

                 (Christopher C. Booberg; Thorsen & Scher L.L.P., on brief), for
                 appellee.


       Ondeo Degremont, Inc. and its insurer appeal a decision of the Workers’ Compensation

Commission, which ruled that Daniel S. Roman sustained his burden of proving a compensable

occupational disease, Mixed Connective Tissue Disorder, arising out of and in the course of his

employment. We have reviewed the record and the commission’s opinion and find no reversible

error. Accordingly, for the reasons stated by the commission in its final opinion, we affirm the

award. See Roman v. Ondeo Degremont, Inc., VWC File No. 210-82-59 (May 4, 2004). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.1

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           In rendering our decision, we grant employer’s Motion to Admit Exhibits B, C, and D
into the record on appeal, and deny claimant’s Motion to Strike Questions to Be Presented.